NUMBER 13-21-00107-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


            IN THE MATTER OF THE MARRIAGE OF
  ANGELICA MARIA HINOJOSA AND JEREMY MATTHEW HINOJOSA
           AND IN THE INTEREST OF M.A.H., A CHILD


                     On appeal from the 94th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION
              Before Justices Longoria, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Tijerina

       Appellant Jeremy Matthew Hinojosa, proceeding pro se, attempted to perfect an

appeal from trial court cause number 2020-FAM-0508-C in the 94th District Court of

Nueces County, Texas. On April 22, 2021, the Clerk of this Court notified appellant that

his notice of appeal was defective because it failed to comply with Texas Rules of

Appellate Procedure 9.5(d),(e), 25.1(d)(1),(2),(4), and 25.1(e). See TEX. R. APP. P.

9.5(d),(e), 25.1(d)(1),(2),(4), 25.1(e). The Clerk directed appellant to correct his notice of
appeal within thirty days and advised appellant that the matter would be referred to the

Court if appellant failed to comply. See id. R. 37.1. The Clerk also directed appellant to

pay the filing fee for the appeal within ten days.

       On June 2, 2021, the Clerk advised appellant that he was delinquent in remitting

the filing fee and notified him that the appeal would be dismissed if the fee was not paid

within ten days. See id. R. 42.3(c). That same day, the Clerk also advised appellant that

the defects in his notice of appeal had not been corrected and informed him that the

appeal would be dismissed if the defects were not cured within ten days. To date,

appellant has not corrected the defects in his notice of appeal, paid the filing fee for the

appeal, or otherwise responded to the Clerk’s directives.

       We are to construe the Texas Rules of Appellate Procedure reasonably, yet

liberally, so that the right to appeal is not lost by imposing requirements not absolutely

necessary to effectuate the purpose of a rule. Republic Underwriters Ins. Co. v. Mex-Tex,

Inc., 150 S.W.3d 423, 427 (Tex. 2004); Verburgt v. Dorner, 959 S.W.2d 615, 616–17

(Tex. 1997); Jardon v. Pfister, 593 S.W.3d 810, 820 (Tex. App.—El Paso 2019, no pet.).

Nevertheless, this Court has the authority to dismiss an appeal for “want of prosecution”

or “because the appellant has failed to comply with a requirement of [the] appellate rules,

a court order, or a notice from the clerk requiring a response or other action within a

specified time.” TEX. R. APP. P. 42.3(b),(c); see Smith v. DC Civil Constr., LLC, 521

S.W.3d 75, 76 (Tex. App.—San Antonio 2017, no pet.).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that this appeal should be dismissed. Accordingly, we


                                              2
dismiss the appeal. See TEX. R. APP. P. 42.3(b),(c); Smith, 521 S.W.3d at 76.



                                                                   JAIME TIJERINA
                                                                   Justice

Delivered and filed on the
22nd day of July, 2021.




                                           3